 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFred Branch d/b/a B & L Plumbing and United As-sociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry, Local 598.Case 19-CA-10749September 26, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn August 2, 1979, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which the Board, inter alia,ordered the Respondent to make whole certain em-ployees for any loss of pay suffered by reason ofthe Respondent's discrimination against them. Acontroversy having arisen over the amount ofbackpay due under the Board's Order, the Region-al Director for Region 19, on April 15, 1980, issuedand thereafter duly served on the Respondent abackpay specification and notice of hearing, alleg-ing the amount of backpay due the discriminateesunder the Board's Order and notifying the Re-spondent that it should file a timely answer com-plying with the Board's Rules and Regulations.The Respondent failed to file such an answer.Thereafter, on July 14, 1980, counsel for theGeneral Counsel filed directly with the Board aMotion for Summary Judgment. Subsequently, onJuly 22, 1980, the Board issued an order transfer-ring the proceeding to the Board and Notice ToShow Cause why the General Counsel's motionshould not be granted. The Respondent failed tofile a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions, Series 8, as amended, provides, in pertinentpart, as follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto....* * *(c) ... If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,' 243 NLRB 1016252 NLRB No. 69either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate.The backpay specification, issued on April 15,1980, and personally served on the Respondent onor about June 22, 1980, specifically states that theRespondent shall, within 15 days from the date ofthe specification, file with the Regional Directorfor Region 19 an answer to the specification andthat, if the answer fails to deny the allegations ofthe specification in the manner required under theBoard's Rules and Regulations and the failure to doso is not adequately explained, such allegationsshall be deemed to be admitted to be true and theRespondent shall be precluded from introducingany evidence controverting them. As of July 14,1980, the date of the Motion for Summary Judg-ment, the Respondent had filed no answer and todate has not indicated that it would file ananswer.2The Respondent also failed to file a re-sponse to the Notice To Show Cause and, there-fore, the allegations of the Motion for SummaryJudgment stand uncontroverted. As the Respond-ent has not filed an answer to the specification andhas not offered any explanation for its failure to doso, the allegations of the specification, in accord-ance with the rules set forth above, are deemed tobe admitted as true and are so found by the Board.Accordingly, the Board concludes that the netbackpay due the discriminatees, Paul Lanno, LynnLawhon, and Tyrone Riggle, is as stated in thecomputations of the specification, and orders thepayment thereof by the Respondent to the discri-minatees.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Fred Branch, d/b/a B & L Plumbing, Kennewick,Washington, his agents, successors, and assigns,shall make whole the discriminatees named below,by payment to them of the amounts following theirnames, plus interest thereon to be computed in themanner prescribed in Florida Steel Corporation, 231NLRB 651 (1977),3 until payment of all backpay2 In fact. in a telephone conversation with counsel for he GeneralCounsel. the Respondent indicated that he did not intend to file ananswer or appear at the scheduled hearing.a: See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962)Member Jenkins would compute interest (on backpay due in the mannerset forth in his partial dissent in Olympic Medical Corporation, 250 NLRBNo II t1980)410 B & L PLUMBINGdue is made, less tax withholdings required by Fed-eral and state laws:Paul LannoLynn LawhonTyrone Riggle411$ 677.504.697.881,369.22